           Case 2:20-cv-01225-JAD-EJY Document 26
                                               25 Filed 02/23/21 Page 1 of 2
                                                                           3




1    CLARK NEWBERRY LAW FIRM
     Aimee Clark Newberry, Esq. (SBN: 11084)
2    aclarknewberry@cnlawlv.com
     810 S. Durango Drive, Suite 102
3
     Las Vegas, NV 89145
4    Telephone: (702) 608-4232
     Facsimile: (702) 946-1380
5
     GOMEZ TRIAL ATTORNEYS
6    Deborah S. Dixon (CA SBN: 248965)
     ddixon@thegomezfirm.com
7
     655 W. Broadway, Suite 1700
8    San Diego, CA 92101
     Telephone: (619) 237-3490
9    (Admitted Pro Hac Vice)
10   Attorneys for Plaintiff
11

12                                      UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEVADA
13

14   THOMAS R. LAYTON, an individual,               )   CASE NO.:      2:20-cv-01225-JAD-EJY
15                                                  )
                                Plaintiff,          )   STIPULATION AND ORDER TO ALLOW
16                                                  )   PLAINTIFF TO FILE RESPONSIVE
     vs.                                            )   PLEADING TO DEFENDANT’S MOTION TO
17                                                  )   STRIKE
     SPECIALIZED LOAN SERVICING, LLC,               )
18   a Delaware limited liability company d/b/a     )
19   SLS,                                           )           ECF Nos. 21, 24, 25
                                                    )
20                             Defendant.           )
                                                    )
21

22          Plaintiff Thomas R. Layton (“Plaintiff”) and Defendant Specialized Loan Services, LLC (“SLS”),
23   by and through their undersigned counsel of record, hereby stipulate and agree as follows:
24          1.      The Court granted Plaintiff and Defendant’s Stipulation and Order setting a briefing
25   schedule for Defendant’s responsive pleading, Plaintiff’s Opposition and Defendant’s Reply. (ECF No.
26   14). By the Court Order issued on November 23, 2020, Plaintiff’s Opposition was due March 1, 2021.
27          2.      In compliance with the Court’s Order setting the deadline for Defendant to respond to
28   Plaintiff’s Complaint, Defendant filed their Motion to Strike Class Allegations (the “Motion”) (ECF No.

                                                         1
           Case 2:20-cv-01225-JAD-EJY Document 26
                                               25 Filed 02/23/21 Page 2 of 2
                                                                           3




1    21). Pursuant to the Court’s Order Granting Stipulation for Extension of Time dated November 23, 2020

2    (ECF No. 14), Plaintiff’s responsive pleading was not due until March 1, 2021. However, a Minute

3    Order was issued February 22, 2021 (ECF No. 24) (the “Minute Order”) granting Defendant’s Motion to

4    Strike pursuant to Local Rule 7-2(d) stating Plaintiff had failed to timely respond.

5           3.      The Parties agree that Plaintiff can file his responsive pleading to the Motion on March 1,

6    2021 as originally ordered by the Court and request the Court vacate the Order (ECF No. 24) granting

7    Defendant’s Motion to Strike on the grounds identified in the Order.

8           4.      This request is made in good faith and not for the purpose of delay.

9           THEREFORE, and for good cause shown, the parties respectfully request that the deadline for

10   Plaintiff to file his responsive pleading to the Motion is March 1, 2021.

11          IT IS SO STIPULATED.

12   DATED this 23rd day of February 2021.                    DATED this 23rd day of February 2021.
13   CLARK NEWBERRY LAW FIRM                                  GREENBERG TRAURIG, LLP
14
      /s/ Aimee Clark Newberry                                 /s/ Jacob D. Bundick
15   Aimee Clark Newberry, Esq. (NSB 11084                    Jacob D. Bundick, Esq. (NSB 9772)
     810 S. Durango Drive, Suite 102                          Michael R. Hogue, Esq. (NSB 12400)
16   Las Vegas, NV 89145                                      10845 Griffith Peak Drive, Suite 600
                                                              Las Vegas, NV 89135
17   GOMEZ TRIAL ATTORNEYS
18   Deborah S. Dixon, Esq.                                   Attorney for Defendant
     655 W. Broadway, Suite 1700
19   San Diego, CA 92101
     (Admitted Pro Hac Vice)
20
     Attorneys for Plaintiff
21
                                                  ORDER
22

23            Based on the parties' stipulation [25] and because the court overlooked the extension of time
                                                       ORDERORDERED that the Clerk of Court is directed to
      granted for the filing of the reply [14], IT IS HEREBY
24    REINSTATE the Motion to Strike [21] and VACATE the 2/2/2021 minute order [24] granting the
            IT IS SO ORDERED.
      motion to strike, with the court's apologies.
25

26                                                        ______________________________________
                                                          _________________________________
                                                          UNITED    STATES
                                                          U.S. District        DISTRICT
                                                                        Judge Jennifer     JUDGE
                                                                                       A. Dorsey
27                                                        Dated:  ______________________
                                                          Dated: February 23, 2021
28

                                                          2
